Exhibit 10.10
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 24th day of
January, 2011 by and between Richard Merkin (the “Purchaser”) and PROSPECT
GLOBAL RESOURCES INC., a Delaware corporation (the “Company”).  Purchaser and
the Company are sometimes each referred to herein as a “Party” and collectively
as the “Parties.”
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Colorado are authorized or required by law or other
governmental action to close.
 
 “Closing” means the closing of the purchase and sale of the Note pursuant to
Section 2.1.
 
“Closing Date” means the Business Day on which this Agreement has been executed
and delivered by the applicable parties thereto, and all conditions precedent to
(i) the Purchaser's obligations to pay the Purchase Price and (ii) the Company’s
obligations to deliver the Note, in each case, have been satisfied or waived.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
"Loan Documents" means this Agreement, the Note, the Security Agreement, the
Registration Rights Agreement and the Shareholders Agreement.
 
"Note" means the Convertible Secured Promissory Note dated the date hereof in
the amount of $2,000,000 issued by the Company to the Purchaser.
 
"Person" means an individual, a partnership, a corpora­tion, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
"Purchase Price" means $2,000,000 in cash.
 
"Registration Rights Agreement" means the Registration Rights Agreement dated
the date hereof between the Company and the Purchaser.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"Security Agreement" means the Security Agreement dated the date hereof between
the Company and the Purchaser
 
 
 

--------------------------------------------------------------------------------

 
 
"Shareholders Agreement" means the Stockholders Agreement dated the date hereof
among the Company, the Purchaser and the shareholders of the Company party
thereto.
 
“Shares” means the shares of Common Stock issued or issuable to the Purchaser
upon conversion of the Note.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.
 
(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company agrees to sell, and the Purchaser
agrees to purchase the Note.  The Purchaser shall deliver to the Company, via
wire transfer or a certified check of immediately available funds, the Purchase
Price and the Company shall deliver to the Purchaser the Note.  Upon
satisfaction of the covenants and conditions set forth herein, the Closing shall
occur at the offices of the Company or such other location as the parties shall
mutually agree.
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) the Note duly executed by the Company;
 
(iii) the Security Agreement duly executed by the Company;
 
(iv) the Registration Rights Agreement duly executed by the Company; and
 
(v) the Shareholders Agreement duly executed by the Company and the shareholders
of the Company party thereto.
 
(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement duly executed by the Purchaser;
 
(ii) the Security Agreement duly executed by the Purchaser;
 
(iii) the Registration Rights Agreement duly executed by the Purchaser;
 
(iv) the Shareholders Agreement duly executed by the Purchaser: and
 
(v) the Purchase Price by wire transfer to the account as specified in writing
by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3 Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchaser contained herein (unless as
of a specific date therein);
 
(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.
 
ARTICLE III. 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Purchaser as follows on the
date hereof and on the Closing Date:
 
3.1 Organization of the Company.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  The Company has full corporate power and authority to own, use, lease
and license its assets and its properties and to carry on its business as it is
now being conducted.
 
3.2 Power and Authority.  The Company has full power and authority to enter into
the Loan Documents and to consummate the transactions contemplated hereby and
thereby.  The Company has duly and validly executed and delivered the Loan
Documents.  Each of the Loan Documents constitute legal, valid and binding
obligations of the Company, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar laws in effect
which affect the enforcement of creditors' rights generally and by equitable
limitations on the availability of specific remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 No Conflict.  The execution and delivery by the Company of the Loan
Documents and the consummation of the transactions contemplated hereby will not
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (i) any provision of the Certificate of Incorporation of the
Company, as amended, or Bylaws of the Company, (ii) any mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise
or license to which the Company or any of its properties or assets is subject,
or (iii) any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company or its properties or assets.
 
3.4 Government Approvals.  Except as may be required by any state “blue sky”
laws, no authorization, consent, approval, license, qualification or formal
exemption from, nor any filing, declaration or registration with, any court,
governmental agency, regulatory authority or political subdivision thereof, any
securities exchange or any other Person is required in connection with the
execution, delivery or performance by the Company of this Agreement or the
business of the Company.
 
3.5 Liabilities.  Other than the Note, the Company has no liabilities and, to
the best of its knowledge, no material contingent liabilities not disclosed in
the financial statements provided to the Purchaser.
 
ARTICLE IV. 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as follows on the
date hereof and on the Closing Date:
 
4.1 Power and Authority. The Purchaser has full power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
thereby.  The Purchaser has duly and validly executed and delivered this
Agreement.  Each Loan Document to which the Purchaser is a party constitutes
legal, valid and binding obligations of the Purchaser, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
similar laws in effect which affect the enforcement of creditors' rights
generally and by equitable limitations on the availability of specific remedies.
 
4.2 Risk.  The Purchaser recognizes that the purchase of the Note involves a
high degree of risk in that: (i) the Company is a development stage business
with only limited operating history and may require additional operating funds
from time to time; (ii) an investment in the Company is highly speculative and
only investors who can afford the loss of their entire investment should
consider investing in the Company and the Note; (iii) the Purchaser may not be
able to liquidate his, her or its investment; (iv) transferability of the Note
is extremely limited; and (v) in the event of a disposition of the Note or the
Shares, the Purchaser could sustain the loss of his, her or its entire
investment.
 
4.3 Accredited Investor.  The Purchaser is an “accredited investor” as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act, and
the Purchaser is able to bear the economic risk of a loss of its entire
investment in the Note and the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4 Investment Experience.  The Purchaser has prior investment experience,
including investment in non-listed and unregistered securities.
 
4.5  Residency.  The Purchaser's principal residence address is in the
jurisdiction set forth on the signature page of this Agreement.
 
4.6 Information.  The Purchaser acknowledges and agrees that the Purchaser has
been provided access to and has had the opportunity to discuss with the Company
and review any information the Purchaser desires in order to analyze the
Company's business, management, financial affairs, prospects and the terms and
conditions of this transaction with the Company.  The Purchaser has such
knowledge and experience in financial and business matters that the Purchaser is
capable of evaluating the merits of this transaction.  The Purchaser has had the
opportunity to seek independent advice in connection with such evaluation and
analysis.
 
4.7 Protection of Interests; Exempt Offering.  The Purchaser by reason of the
Purchaser's business or financial experience has the capacity to protect the
Purchaser's own interests in connection with the transaction contemplated
hereby.  The Purchaser agrees that the Purchaser will not sell or otherwise
transfer the Note or the Shares unless they are registered under the Securities
Act or unless an exemption from such registration is available.
 
4.8 Investment Intent.  The Purchaser understands that the Note and the Shares
have not been registered under the Securities Act by reason of a claimed
exemption under the provisions of the Securities Act which depends, in part,
upon the Purchaser's investment intention.  In this connection, the Purchaser is
acquiring the Note as principal for its own account and not with a view to or
for distributing or reselling the Note or the Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of the Note or the Shares in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the Note or the Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Purchaser’s right to sell the Note or the Shares in
compliance with applicable federal and state securities laws).
 
4.9 Restricted Securities.  The Purchaser understands that there currently is no
public market for the Note or the Shares and that even if there were, Rule 144
promulgated under the Securities Act requires, among other conditions, a
one-year holding period prior to the resale (in limited amounts) of securities
acquired in a non-public offering without having to satisfy the registration
requirements under the Securities Act.  The Purchaser understands and hereby
acknowledges that the Company is under no obligation to register the Note under
the Securities Act or any state securities or “blue sky” laws (collectively, the
“Securities Laws”).  The Purchaser consents that the Company may, if it desires,
permit the transfer of the Note or the Shares out of the Purchaser's name only
when the Purchaser's request for transfer is accompanied by an opinion of
counsel reasonably satisfactory to the Company that neither the sale nor the
proposed transfer results in a violation of Securities Laws.  The Purchaser
agrees to hold the Company and its members, managers, officers, employees,
controlling persons and agents and their respective heirs, representatives,
successors and assigns harmless and to indemnify them against all liabilities,
costs and expenses incurred by them as a result of any misrepresentation made by
the Purchaser contained in this Agreement or any sale or distribution by the
Purchaser in violation of the Securities Laws.  The Purchaser understands and
agrees that in addition to restrictions on transfer imposed by applicable
Securities Laws, the transfer of the Note and the Shares will be restricted by
the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.10 Legends.  The Purchaser consents to the placement of a legend on any
certificate or other document evidencing the Note or the Shares that the Note
and the Shares have not been registered under Securities Laws and setting forth
or referring to the restrictions on transferability and sale thereof contained
in this Agreement.  The Purchaser is aware that the Company will make a notation
in its appropriate records with respect to the restrictions on the
transferability of the Note and the Shares and may place additional legends to
such effect on the Purchaser's certificate(s) for the Shares.
 
ARTICLE V.
COVENANTS
 
5.1 Issuance of Additional Shares.  Following conversion of the Note into Shares
and until Purchaser has received gross proceeds of at least $15,000,000 from
sale of Shares, the Company agrees that each time the Purchaser in good faith
sells Shares to a non-affiliate for gross proceeds of less than $3.00 per Share
the Company will promptly issue the Purchaser a number of additional shares of
Common Stock calculated as follows (the "Additional Shares"):
 
Number of Additional Shares to be issued = {[(N x $3.00) – P] / T} – (N – S)
 
Where:
 
N = Number of Shares held by the Purchaser pre-sale
 
P = Gross proceeds realized from transfer
 
S = Number of Shares sold
 
T = Per share sale price
 
5.2 Preemptive Right of First Offer.  The Company hereby grants to the Purchaser
the right of first offer to purchase a pro rata portion of any New Securities
that the Company may, from time to time, propose to sell and issue.  The
Purchaser's pro rata share, for purposes of this right of first offer, is the
ratio of (x) the number of shares of Common Stock (assuming conversion of all
the Note) owned by the Purchaser to (Y) the total number of shares of Common
Stock then outstanding (assuming conversion of all outstanding convertible
notes).  This right of first offer shall be subject to the following provisions:
 
(a)           "New Securities" shall mean any Common Stock or preferred stock of
the Company whether or not authorized on the date hereof, or rights, options, or
warrants to purchase Common Stock or preferred stock of the Company, or
securities of any type whatsoever that are, or may become, convertible into or
exercisable for Common Stock or preferred stock of the Company; provided,
however, that "New Securities" does not include the following:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           securities issued or granted to officers, directors, employees and
consultants of the Company or any subsidiary pursuant to stock grants, option
plans, purchase plans or other stock incentive programs or arrangements approved
by the Board of Directors, or upon exercise of options or warrants granted to
such parties pursuant to any such plan or arrangement;
 
(iii)           securities issued pursuant to the exercise or conversion of any
convertible notes, rights, agreements, options or warrants outstanding or issued
as of the date of this Agreement;
 
(iv)           securities issued in a registered public offering under the
Securities Act of 1933, as amended;
 
(v)           securities issued or issuable to banks, equipment lessors or other
financial institutions pursuant to a commercial leasing or debt financing
transaction;
 
(vi)           securities issued to suppliers or third party service providers
in connection with the provision of goods or services; or
 
(viii)           securities of the Company issued or issuable pursuant to the
acquisition of another entity by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement.
 
(b)           In the event that the Company proposes to undertake an issuance of
New Securities, it shall give the Purchaser written notice of its intention,
describing the type of New Securities, the price, and the general terms upon
which the Company proposes to issue the same (the "Company's Notice").  The
Purchaser shall have ten business days from the date such notice is given to
agree to purchase up to its pro rata share of such New Securities (calculated as
set forth above) at the price and upon the terms specified in the notice by
giving written notice to the Company and stating therein the quantity of New
Securities to be purchased.  In the event that.
 
(c)           The Company shall have 45 days thereafter to sell any New
Securities not acquired by the Purchaser at a price and upon general terms no
more favorable to the purchasers thereof than specified in the Company's
Notice.  In the event the Company has not sold the New Securities within such
45-day period, the Company shall not thereafter issue or sell any of the unsold
New Securities without first offering such New Securities to the Purchaser in
the manner provided above.
 
(d)           The right of first offer described in this Section 5.2 shall
terminate and be of no further force or effect upon the earlier of (i) the date
of the Qualified Public Offering (as defined below), (ii) a Change of Control
(as defined below) or (iii) when the Purchaser holds fewer than 1,000,000
Shares.  A "Qualified Public Offering" means the issuance of Common Stock in a
registered public offering under the Securities Act of 1933, as amended, with
gross proceeds to the Company of at least $10,000,000.  A "Change of Control"
means either (i) the acquisition of the Company by a Person by means of any
transaction or series of related transactions to which the Company is a party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least 50% of the total voting power
represented by the voting securities of the Company or such surviving Person
outstanding immediately after such transaction or series of transactions; or
(ii) a sale of all or substantially all of the assets of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3 Information Rights.  If and for so long as the Purchaser holds the Note or
owns at least 1,000,000 Shares, the Company shall deliver to the Purchaser:
 
(i)           as soon as reasonably practicable, but in any event within 90 days
after the end of each fiscal year of the Company, an audited balance sheet for
such fiscal year, an audited income statement of the Company as of the end of
such year, a statement of cash flows for such year, such audited year-end
financial reports to be prepared in accordance with generally accepted
accounting principles ("GAAP");
 
(ii)           as soon as reasonably practicable, but in any event within 45
days after the end of each of the first three quarters of each fiscal year of
the Company, an unaudited balance sheet as of the end of such fiscal quarter and
an unaudited income statement and statement of cash flows for such fiscal
quarter;
 
(iii)           as soon as reasonably practicable, but in any event within 30
days prior to the end of each fiscal year, a budget and business plan for the
next fiscal year.
 
5.4 Negative Covenants of the Company.  If and for so long as the Purchaser
holds the Note or owns at least 1,000,000 Shares, the Company covenants and
agrees that the Company shall not:
 
(a) Amend the Certificate or Bylaws.  Amend the Certificate of Incorporation or
Bylaws of the Company.
 
(b) Debt Incurrence.  Create, incur, assume or suffer to exist any indebtedness
other than the Note.
 
(c) Issuance of Equity Securities.  Issue any equity securities other than
Common Stock.
 
(d) Material Transaction.  Enter into any material joint venture or strategic
partnership, or make any acquisition of or investment in any Person, other than
the merger with or into Triangle Castings, Inc. on or before March 30, 2011.
 
(e) Change in Business.  Make any change or modification to the Company's
current business.
 
(f) Change of Auditors.  Change the Company's independent financial auditor
firm.
 
(g) Sale of the Company.  Enter into any transaction, or series of transactions,
whether by merger, sale or otherwise, that results in (i) a majority of the
Company's outstanding Common Stock being owned by one or more Persons who are
not holders of the Company's outstanding Common Stock on the day hereof or (ii)
the sale of all or substantially all of the Company's assets to a Person owned
by one or more Persons who are not holders of the Company's outstanding Common
Stock on the day hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Equity Plans.  Adopt or otherwise implement any stock option, stock grant or
other equity compensation plan for the Company's employees, directors or
consultants.
 
(i) Liquidation.  Take any action to liquidate, dissolve or otherwise wind-up
the Company.
 
(j) Redemptions.  Redeem or repurchase any outstanding Common Stock or stock
options of the Company.
 
(k) No Impairment.  Through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
the Note and in the taking of all such action as may be necessary or appropriate
in order to protect the respective conversion rights of the holder of the Note
against impairment.
 
5.5 Use of Proceeds.  The Company shall use the proceeds from the Note in the
manner set forth on Schedule 5.5 hereto.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1 Fees and Expenses.  The Company shall pay all costs and expenses that it
incurs with respect to the preparation, negotiation, execution and delivery of
this Agreement and the other documents and agreements entered into in connection
herewith and shall pay, or reimburse the Purchaser for, all reasonable costs and
expenses actually incurred by the Purchasers with respect to the preparation,
negotiation, execution and delivery of this Agreement and the other documents
and agreements entered into in connection herewith including, but not limited
to, reasonable travel, consulting, legal, and accounting expenses; provided,
however, that in no event shall such expenses exceed $25,000.  The Company shall
pay all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of the Note or the Shares to the Purchaser.
 
6.2 Entire Understanding.  This Agreement, together with the schedules hereto,
set forth the entire agreement and understanding of the Parties and supersede
any and all prior agreements, arrangements and understandings among the Parties,
and there are no other prior written or oral agreements, undertakings, promises,
warranties, or covenants respecting such subject matter not expressly set forth
herein and therein.
 
6.3 Further Assurances.  Each of the Parties agrees to execute and deliver (or
cause to be executed and delivered) such additional documents and instruments
and to perform such additional acts as may be necessary and appropriate to
effectuate, carry out, and perform all of the terms, provisions, and conditions
of this Agreement.
 
6.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature page of this Agreement prior to 5:30 p.m. (mountain time)
on a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature page of this Agreement on a day that is not a
Business Day or later than 5:30 p.m. (mountain time) on any Business Day, (c)
the second Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature page of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
6.5 Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Colorado without
giving effect to the principles of conflicts of law thereof.
 
6.6 Replacement of the Note or Shares.  If any certificate or instrument
evidencing the Note or the Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction.  The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement Note or
Shares.
 
6.7 Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (including by facsimile)
to the other Parties.
 
6.8 Recitals.  The recitals set forth above are hereby incorporated into this
Agreement and made a binding part hereof.
 
6.9 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first above written.
 
PROSPECT GLOBAL RESOURCES INC.,
  Address for Notice:
a Delaware corporation
  600 17th St. Suite 2800 South
 
 
Denver, CO 80202

 
By:
/s/ Patrick L. Avery                                                      Fax:
___________________   Name:  Patrick L. Avery       Title: Chief Executive
Officer               With a copy to (which shall not constitute notice):    

 
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202-4437
Attn: Jeff Knetsch
 

 

THE PURCHASER:    Address for Notice:              
                                                         /s/ Richard
Merkin                                                    
                                                          Richard Merkin  
Facsimile:        
Email:
       

 
 